JAMES DICKSON PHILLIPS, Circuit
Judge, dissenting:
I respectfully dissent.
Our most trustworthy guides to what the Supreme Court of Virginia would probably hold on the applicability of this 1962 antiprivity statute are the plain meaning canon of statutory construction and the most directly relevant judicial precedents to be found in decisions of that court. Looking to those sources, I am persuaded that the state court would most likely hold that the anti-privity statute was intended by the legislature to apply, and therefore did apply, to these two cases. I would accordingly now hold that it did so apply and would reverse in both cases on that basis.
I
I have no quarrel with the majority’s summary of the general principles of statutory construction applicable to questions of the “retrospectivity” or “prospectivity” of statutes. My difference is only with their application here.
In the anti-privity statute itself, the critical language bearing upon its intended temporal applicability is plain and unambiguous.
Lack of privity ... shall be no defense in any action brought against the manufacturer or seller of goods ...; however this section shall not be construed to affect any litigation pending [on the date of the statute’s original enactment]. Va.Code § 8.2-318 (emphasis supplied).
By its plain terms, this statute’s substantive provisions are to apply in any action brought after the specified date. This bespeaks a simple intention — not dispelled elsewhere in the statute — that this substanfive rule should control the determination of all relevant issues in any action thereafter brought, without regard to the time over which and the sequence of events by which claims and defenses raised in the action may have matured. By this choice of language the legislature deliberately chose to make a procedural event, commencement of action, in relation to a legislative event, effective date, rather than any out-of-court events (such as manufacture, or sale, or injury) the determinant of the statute’s applicability to particular litigation claims and defenses. While out-of-court events might well have been (and frequently are) used to define the precise temporal applicability of a statute, the procedural event actually chosen here is perfectly serviceable for the purpose and gives rise to no intrinsic ambiguity. Its choice simply makes irrelevant to the applicability question the time of occurrence of any out-of-court events affecting the legal relations put in issue in “any action” “brought” after the specified date (except that, of course, all such “events” must ordinarily have occurred before “any action” can have been “brought”).
Against this plain meaning interpretation, the manufacturers contend for an interpretation whose acceptance would force implication of language not present in the statute and not needed to give it a perfectly coherent meaning as written. Their suggested interpretation would require reading the statute as if it provided, “lack of privity shall be no defense in any action grounded in a sale hereafter made that is brought against a manufacturer ... etc.” But, aside from the fact that the language is simply not in the statute, its implication would make the last clause in the statute *1128meaningless. For no action grounded in a sale made after the effective date could be pending on that date. This emphasizes that the statutory language pegging temporal applicability solely to the litigation event of commencement of action after a specified date was intended and can only be interpreted to make the time of all out-of-court events affecting legal relations wholly irrelevant to the statute’s applicability. See Raven Red Ash Coal Corp. v. Absher, 153 Va. 332, 149 S.E. 541, 542 (1929) (“[e]very part of an act is presumed to be of some effect, and is not to be treated as meaningless unless absolutely necessary”).
Concededly somewhat less plain is the language governing the general applicability of the state’s 1966 version of the Uniform Commercial Code (the Code), into which the earlier 1962 anti-privity statute was later incorporated. Section 8.10-101 of the Code provides, in pertinent part, that the Code “shall become effective on January one, nineteen hundred sixty-six. It applies to transactions entered into and events occurring after that date.”
Laying aside the plausible possibility that incorporation of the 1962 anti-privity statute into the 1966 Code was not intended to affect the former’s retained special applicability provision, the Code’s general applicability provision is not at odds .with the plain meaning interpretation above discussed. Indeed, Bly and Farish both rely on the Code’s general applicability provision to bolster their contention that the Code-incorporated anti-privity statute was intended to apply to cases such as those before us. Specifically, they focus on the words “transactions and events occurring after [the effective date]” as necessarily referring to the events or transactions which ultimately mature or accrue a claim under the Code’s provisions. On this interpretation, the “events” to which the Code’s provision are made applicable after its effective date are necessarily the infliction of the injuries which caused their respective claims under the Code to accrue — to become actionable. The contrary contention pressed by Otis and Courion, and accepted by the majority here, is that the reference is to the originating transaction or event from which the claims are ultimately derived — here the original sale of their products — and that these of course each occurred before the effective date of the Code, hence outside its stated reach.
Assuming that the general applicability provision of the Code, § 8.10-101, is controlling or at least must be read in pari materia with the anti-privity statute’s integral applicability provision,1 the claimant^’ contention is the much more persuasive one. The interpretation argued by Otis and Courion would mean that the Code was not intended in general to apply to any claims or defenses but those arising wholly from post-enactment occurrences. This is simply an unreasonable interpretation, given the protracted periods of time over which many putative U.C.C. claims mature into actionable ones and the relative insignificance and possible obscurity of the earliest antecedent facts in the chain of events leading to an actionable claim or ripened defenses to it.
More critically, it is an interpretation that has been flatly rejected by the Supreme Court of Virginia. In Humble Oil & Refining Co. v. Copley, 213 Va. 449, 192 S.E.2d 735, 736 (1972), that court held that under § 8.10-101, the Code applies in a suit on a note that was executed before the *1129effective date of the Code where the transactions and events that precipitated demand for payment and made the claim an actionable one occurred after the effective date. In short, the court held that, under § 8.10-101, the “transactions or events” upon which applicability of the Code turned are those “transactions or events” that accrue a judicial claim, that make it actionable, and not antecedent events or transactions, even where those might be essential to proof of claim or defense. See also Turner v. Manning, Maxwell & Moore, Inc., 216 Va. 245, 217 S.E.2d 863 (1975) (Code enacted in 1966 applied without comment to action in respect of products manufactured in 1960 and 1962).
Against this plain meaning interpretation, Otis and Courion mainly press, and the majority opinion mainly relies upon, the presumption that a statute shall only have prospective effect. Here, they say, the presumption should prevail because the anti-privity statute does not plainly manifest an intent that it shall apply retrospectively; and because to give it retrospective effect would be to impinge upon substantive rights, i.e., here, presumably, the pre1962 right in Otis and Courion to manufacture and sell products without exposure to liability for breach of warranty to any persons but those in privity with them.
There are two basic responses to this. The first and most critical is that it is by no means clear that application of the antiprivity statute to these two claims is properly considered a “retrospective” application. As the Supreme Court of Maine recently observed in the course of considering almost the identical question: “ ‘Retro-activity’ itself is a deceptively simple word for a complex set of problems.” Adams v. Buffalo Forge Co., 443 A.2d 932, 941 (Me.1982).
It all depends of course upon the proper referrant for the term. The statute here in issue is not retrospective in its application to these cases if the proper referrant is solely the event, personal injury, that made the two claims actionable — that caused them to “accrue.” This is a perfectly plausible, indeed the most plausible and generally accepted, application of the general presumption against retrospectivity principle. The Adams court in the well-reasoned Maine case just cited, so held. Id. at 944. There is powerful support for such a general view of the retrospectivity principle’s proper application in decisions of this circuit. See United States v. Village Corp., 298 F.2d 816, 820 (4th Cir.1962) (Haynsworth, J.) (statute not retrospective merely because its application may touch pre-enactment events); Smith v. Moore, 225 F.Supp. 434, 447 (E.D.Va.1963), rev’d on other grounds, 343 F.2d 594 (4th Cir.1965) (“statute is not rendered retroactively merely because the facts or requisites upon which its subsequent action depends, or some of them, are drawn from a .time antecedent to the enactment”). And of course this view is necessarily implicit in the Virginia Supreme Court's decision in Humble Oil, supra.
Under a properly discriminating view of true retrospectivity in this context, therefore, retrospective application of the antiprivity statute would only occur in a case in which both manufacture and injury had occurred prior to enactment. That, of course, is not this case. Significantly, however, it is a case directly comparable to the recent Virginia case, Shiflet v. Eller, 228 Va. 115, 319 S.E.2d 750 (1984), principally relied upon by the majority in its assessment of the Virginia court’s present views on impermissible retrospective operation of statutes. In Shiflet, the Virginia Supreme Court held that to apply a 1979 statute authorizing covenants-not-to-sue to permit a 1981 covenant to determine the legal relations of parties to a 1977 automobile accident would be impermissibly retrospective because destructive of “substantive rights” fixed upon the pre-enactment occurrence giving rise to joint-tort liability in 1977.2
The critical distinction between Shiflet and the cases before us is precisely the fact that in Shiflet but not in our cases the *1130legal relations sought to be affected by the statute had been fully fixed on claims and defenses fully accrued under extant legal principles before the statute’s enactment.3 The Shiflet discussion of retrospectivity would therefore only be persuasive on the point for our cases had the claimants’ injuries as well as the defendants’ sales in our cases occurred before enactment of the anti-privity statute, thereby fully fixing as of injury date the legal relations now sought to be affected by a later-enacted statute. Cf., e.g., Myers v. Council Manufacturing Corp., 276 F.Supp. 541 (W.D.Ark.1967) (anti-privity statute would operate retrospectively if applied to pre-enactment injury). Nothing said in Shiflet therefore disturbs the Virginia Supreme Court’s plain implication in Humble Oil & Refining Co. v. Copley, 213 Va. 449, 192 S.E.2d 735 (1972), that to apply a statute to determine a claim grounded in a pre-enactment transaction but only made actionable by post-enactment events is not to apply it with impermissible retrospective effect.4
The second response to the presumption against retrospective contention is that, assuming the application here would be retrospective, the presumption is only that, a presumption in aid of statutory construction. It could not override the plain meaning of § 8.2-318 nor the compelling implication of § 8.10-101, as interpreted by the Virginia court in Humble Oil, that both of *1131these applicability provisions were intended to make the statute applicable to cases such as those before us.
II
Direct judicial precedent may, in the end, be the surest guide to the Virginia Supreme Court’s likely view of the intended and permissible application of the anti-privity statute to these cases. In the old case of Town of Danville v. Pace, 66 Va. (26 Gratt.) 1 (1874), the court considered the effect of another statute abolishing a longstanding defense “in any action,” and making no further reference to its intended applicability. The statute there in issue provided:
No corporation shall hereafter interpose the defence [sic] of usury in any action; nor shall any bond, note, debt or contract of such corporation be set aside, impaired or adjudged invalid by reason of anything contained in the laws prohibiting usury.
Id. at 3.
The principal issue presented was whether this statute was applicable — and the usury defense therefore not available — in actions to collect on notes executed prior to the statute’s enactment. The defendant, claiming non-applicability, relied principally upon the presumption against retrospectivity, and pointed to the absence of any clear statutory language manifesting an intent for retrospective operation. The court, however, held that the statute did manifest an intent that the statute should apply “retroactively.”
It will be observed that the words used are very comprehensive. “No corporation shall hereafter interpose the defense of usury in any action.” The words “any action,” necessarily include suits instituted before as well as after the passage of the act. There is nothing in the context to give them a more limited operation. The defense is prohibited in all cases. In order to adopt the construction insisted on by the defendant, other words must be incorporated into the body of the act so as to make it read, “no corporation shall hereafter interpose the defense of usury in any action upon a contract hereafter made.” But clearly the legislature did not intend so to confine the effect of the enactment. Had such been the purpose, nothing would have been easier than to have used words appropriate to that object.
Id. at 4 (emphasis added).
This decision, venerable it is true, stands yet unshaken, so far as we are advised, as precedent on the narrow issue of statutory construction presented.5 That issue, critically, is precisely that one presented here — the effect upon a statute’s temporal applicability of a simple provision that a previously available defense may not be “interposed” (read “shall be no defense”) “in any action.” Significantly, the Town of Danville court gave the provision the broadest possible reading of applicability, holding that it manifested a legislative intent to make the defense no longer available even in pending litigation.6
As the majority opinion correctly points out, variant language in the many anti-privity and comparable statutes from other jurisdictions that have been challenged on retrospective applicability grounds makes the resulting interpretive decisions dubious as persuasive authority for either side in the cases at hand. Whatever the numerical balance of those decisions,7 Town of Dan-ville stands, irrespective of the balance, as uniquely pertinent precedent for Virginia law as applied to the cases before us. To come to a different result with respect to the anti-privity statute than that reached by the Town of Danville court with respect *1132to the usury defense statute, the Virginia courts would necessarily have to distinguish or overrule that venerable decision. Of course that is always possible, but as a federal court seeking to divine state law in such a situation, I think we must in prudence and deference assume that precedent this long undisturbed and this long unaffected by any general developments drawing it in question, continues to stand as controlling state law.8
I would for the reasons above reverse in both of these cases and remand for their respective proper dispositions free of the privity defense.
I am authorized to say that Chief Judge HARRISON L. WINTER, Circuit Judge WIDENER, and Circuit Judge K.K. HALL join in this opinion.

. An obvious reading of the two in pari materia would be as follows: (a) Section 8.2-318 originally (in 1962) made the time of occurrence of any out-of-court "transactions or events" wholly irrelevant to the anti-privity statute's applicability to particular litigation; the statute’s substantive rule abolishing the privity defense was applicable to any action brought after the statute’s effective date, (b) When § 8.2-318 was incorporated into the Code in 1966, application of its substantive provision became subject as well to the general applicability provision, § 8.10-101, of the Code, (c) In conjunction these two applicability provisions now ordain that the privity defense is abolished in all actions brought after the effective date of the Code (1966) as to events or transactions occurring after the effective date that make actionable any claim controlled by substantive provisions of the Code.
Under this reading, the anti-privity statute, in its incorporated state in the Code, would apply to the cases before us.


. The necessarily retrospective application urged by plaintiff in Shiflet was rejected by the court both as a matter of legislative intent and, *1130alternatively, on constitutional grounds. No direct challenge to constitutionality is before us.


. Even more clearly is this a distinguishing factor in Sargent Electric Co. v. Woodall, 228 Va. —, 323 S.E.2d 102 (1984), also relied upon by the majority. Indeed in Sargent Electric not only had all the events fixing legal relations already occurred when the benefit-reducing rule in question was adopted, but an award based upon preexisting law had already been administratively approved. Application of the later-adopted rule in that situation would obviously have been fully "retrospective,” and the court understandably so held.
Contrary to the majority’s suggestion, 1115, note 7, Shiflet is not made comparable to our cases by the fact that the covenant not to sue in the former, like the injuries in the latter, occurred post-enactment. Under the Shiflet court’s analysis, the legal relations at issue in that case were fully fixed under pre-1979 "release law” as of the moment of the tort’s occurrence in 1977. They included a “right” in the pre-1979 joint tortfeasor, to have the 1977 accrued tort cause of action treated as indivisible for purposes of consensual release. That "right," found by the Shiflet court to be "substantive,” hence inviolable by the 1979 covenant not to sue statute, was necessarily, therefore, a right already fixed when that statute was enacted. There is no suggestion in the Shiflet decision that the plaintiff’s effort in 1981 to employ the covenant not to sue first authorized in 1979 was the event that first accrued the "right” found inviolable by retrospective application of the 1979 statute.


. The Humble Oil holding also necessarily draws in question the majority’s view here that under Virginia law (specifically Shiflet), a "retrospective” application of the anti-privity statute would unconstitutionally infringe "substantive rights,” hence should not be found intended by the legislature. The majority here would find those "substantive rights” in the limited extent of Otis’s and Courion’s exposure to liability to warranty claimants at the time of their pre-1962 sales, hence their "right" not to be further exposed. But the same—or an even more basic— "substantive right" was undoubtedly present in Humble Oil in respect of the maker’s limited exposure to liability on the note executed prior to enactment of Virginia's Commercial Code in 1966. The Humble Oil court took no note of any such right in upholding the directly comparable statutory application in that case.
Aside from the precedential force of Humble Oil, the "substantive rights" the majority relies upon here are, with respect, most dubious ones in legal contemplation. The core substantive right/duty relationship implicated in the pre-enactment sales by Otis and Courion was their substantive duty not to sell a product so unsafe as to breach the implied sale warranty—to whomever it might run. The later adopted antiprivity statute did not alter the nature of that essential legal obligation in the substantive sense of reordering those defendants’ "primary activities” as they were legally ordered at the times of sale by then extant products liability law (as would, for example, a statute imposing strict liability). Cf. Hanna v. Plumer, 380 U.S. 460, 475, 85 S.Ct. 1136, 1146, 14 L.Ed.2d 8 (1965) (Harlan, J., concurring) (appropriate test of whether a rule, be it "procedural” or "substantive,” affects “substantive rights" is extent to which it affects "primary decisions respecting human conduct”). Abolishing the privity defense, like adopting many purely procedural rules that expand sets of potential claimants (e.g., class action rules), does not, or should not, affect the way one makes primary decisions respecting his obligation to sell only safe products. Though either may obviously make the practical consequences of such decisions more quantitatively severe, the primary duty of conduct has not been altered.


. The essential holding of Town of Danville has since been, at least once, reaffirmed. See Allen v. Mottley Construction Co., 160 Va. 875, 170 S.E. 412, 416-17 (1933).


. It may fairly be assumed that the "except pending litigation” clause appended to § 8.2-318 reflects a legislative awareness that unless it were appended, extant law, per Town of Dan-ville, would give the statute an unlimited application.


. The balance among the cases cited to us seems clearly on the side of finding comparable statutes applicable to the preenactment sales/post-enactment injury situations presented in our *1132cases. See, e.g., Adams v. Buffalo Forge Co., 443 A.2d 932 (Me.1982); Hoffman v. Howmedica, Inc., 373 Mass. 32, 364 N.E.2d 1215 (1977); Forrest City Machine Works v. Aderhold, 273 Ark. 33, 616 S.W.2d 720 (1981); see also Bernick v. Jurden, 306 N.C. 435, 293 S.E.2d 405 (1982) (anti-privity statute applicable even though both sale and injury pre-dated enactment).


. Otis and Courion attempt to avoid Town of Danville's precedential effect on the basis that that decision involved abolition of a strongly “disfavored" defense — usury. Aside from the fact that by the 1960's privity may have come to be almost as "disfavored" — if not morally opprobrious — a defense, the Town of Danville decision is not rested on that basis. It is a pure exercise in plain-meaning statutory exegesis and interpretation whose rationale is not rested on special considerations concerning the abolished defense.